Citation Nr: 0422638	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating, due to 
individual unemployability, by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He was individually awarded the Combat 
Infantryman Badge (CIB) and Bronze Star Medal, among others, 
for his service with the 101st Airborne Division during WWII.  
His battles and campaigns included Ardennes, Central Europe, 
Normandy, and Rhineland.  He had over two years of foreign 
service.  His WGO Form 53-55 reveals that he served in 
company F of the 327th Glider Infantry Unit.  

This case comes to the Board of Veterans' Appeals (Board) 
from January 2001 and August 2003 rating decisions of the RO.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by 
deficiencies in most areas with near continuous anger, 
anxiety and depression, affecting the ability to function 
appropriately and effectively; and impaired impulse control, 
predominantly manifested by severe irritability and an 
inability to establish or maintain working relationships 
which would be effective.

2.  Total occupational and social impairment under 38 C.F.R. 
§ 4.130 is not shown.

3.  By extending the benefit of the doubt to the veteran, his 
PTSD is of sufficient severity to render him unable to obtain 
or retain gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent schedular rating, 
but no higher, for PTSD is met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.19, 4.126, 
4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a total disability rating for 
compensation purposes, based on individual unemployability, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C. §§ 5102, 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, redefined VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  With certain limited 
exceptions, the VCAA is applicable to applications filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C. 
§ 7104(c)(General Counsel precedent opinions binding on 
Board).  Anyone who files a claim is considered a 
"claimant" for VCAA purposes.  38 U.S.C. § 5100.  

Duty to Notify

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  38 U.S.C. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1).  Additionally, if an 
application for a benefit is incomplete, VA shall notify the 
claimant and the claimant's representative, if any, of the 
information necessary to complete the application.  38 U.S.C. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 112.

In this case, the VCAA content complying notice was provided 
in October 2003, after the rating decisions at issue.  
However, the Board determines that any perceived timing 
defect was not prejudicial to the veteran under facts and 
circumstances of the instant case.  See 38 C.F.R. § 20.1102.  

First, the veteran was ultimately provided with a content 
complying VCAA notice in October 2003.  This notice informed 
the veteran of:  (1) the evidence necessary to establish 
entitlement to both of his claims; (2) which portion of this 
evidence VA would get; (3) what portion he needed to obtain; 
and (4) that he should provide anything he had with respect 
to the instant claim.  Thereafter, the RO issued a Statement 
of the Case in April 2004.  The VCAA content complying notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  The 
veteran has also been provided with every opportunity to 
submit evidence and argument in support of his, and to 
respond to VA notices.  He did not reply to the October 2003 
VCAA notice.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  No useful purpose would be served in 
remanding this matter for more procedural development.  In 
fact, in light of the favorable decision in this case, a 
remand would be prejudicial to the veteran, and would result 
in unnecessarily imposing additional burdens on VA.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Duty to Assist

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, the service medical 
records, VA outpatient treatment reports, VA examination 
reports, as well as the veteran's private medical records 
have been associated with the claims folder.  The veteran was 
afforded the opportunity for hearings.  The veteran has not 
identified any other pertinent evidence not already of 
record.  He was also afforded a VA examination and the RO 
required clarification when needed.  See 38 C.F.R. § 4.70.  
As there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

II.  PTSD

A.  Factual Background

The veteran's original compensation claim for PTSD was 
received on March 23, 2000.  In a January 2001 rating 
decision, service connection was established, and a 10 
percent rating was assigned.  The veteran disagreed with that 
initial rating, and a 30 percent initial rating was assigned 
in an April 2002 action.  In a mailing with a postmark date 
of April 15, 2002, VA received the veteran's TDIU 
application.  In January 2003, the PTSD evaluation was 
increased to 50 percent.  The TDIU claim was denied in an 
August 2003 rating decision.  The veteran was sent a 
comprehensive VCAA notice letter in October 2003, prior to 
the June 2004 certification of the veteran's appeal, and 
transfer of the case to the Board.  

The evidence contained VA treatment records, VA compensation 
and pension examination reports, and clinical records and 
letters from the veteran's private practioner.  

VA treatment notes dated February and March 2000 reveal that 
the veteran was seen for PTSD.  

In April 2000, he was depressed, his affect was tearful at 
times.  He had no delusions, but sometimes saw his buddies 
when they were not there.  He had some insight, and his 
judgment was fair.  His GAF was assessed from 60-65, and he 
was started on citalopram.  He was also to attend supportive 
therapy.  He was seen again in June 2000, his GAF was 
assessed at 60.  

In October 2000, he was afforded a VA social survey and a 
compensation and pension examination.  Those reports noted 
that the veteran's intrusive memories from the war appeared 
to be "getting more problematic for him, as he tends to be 
thinking about the war more frequently, as well as more 
intensely."  He had nightmares where he woke up screaming 
and perspiring several times per week.  He also noticed that 
he had become more argumentative in his relationships, and 
attributed this to his PTSD.  But see Espiritu v. Derwinski, 
2 Vet App 492 (1992) (layperson competent to note symptoms, 
but not make medical diagnosis.)  He noted that the 
medication he was prescribed was helpful for his insomnia, 
but that his other symptoms appeared to be increasing in 
severity.  His affect was tearful.  The social examiner 
opined that the veteran manifested some serious PTSD 
symptomatology.  

The psychiatric examination report notes that the veteran was 
angry, over what he construed as the VA social examiner's 
opinion that "just because [the veteran] owned a house, that 
things were all right with him mentally."  His affect tended 
to be serious and angry.  His insight was fair, although the 
examiner noted that he never sought treatment until recently 
for his PTSD problems.  "He essentially has dealt with this 
emotional difficulties over the years by himself."  His 
judgment appeared adequate.  The diagnoses included:  PSTD, 
chronic, severe, due to his extensive and intense combat 
throughout WWII in the European Theater, including the D-Day 
invasion at Omaha Beach, being in the front line at the 
Battle of Bastione, and later being involved in the Battle of 
the Bulge, and nearly being captured there by the Germans.  
There were no Axis II diagnoses.  The veteran was also noted 
to have chronic sleep problems that have worsened in recent 
years.  His GAF was assessed as 44.   

An August 2001 letter from the veteran's private physician 
notes that the veteran "also suffers from" PTSD.  A GAF of 
30 was provided.  It was noted that the veteran also 
experienced excessive nightmares, intrusive thoughts, and had 
great difficulty with his personal and social relationships.  
Duplicative letters are dated in May 2002 and August 2002, 
conveying the same information above, and adding that this 
became aggravated after September 11, 2001.  The GAF was 
still assessed at 30.  

An August 2001 VA note shows that the veteran was again 
having difficulties sleeping, having nightmares.  He also 
reported irritability.  He was provided another prescription, 
and it was recommended that he go to PTSD group.  

He came to the VA clinic again on September 11, 2001, and 
reported that he remained irritable, and had memories and 
flashbacks of the war, in addition to nightmares.  A 
September 2001 letter from his VA treating physician noted 
that he had bouts of depression, anxiety, intrusive thoughts 
of combat, and thoughts of his friends who died in the war.  

November 2001 VA records show he was reportedly angry about 
the terrorist attacks, and he was more anxious, nervous, and 
irritable.  He was having increasing memories about the war, 
had not been sleeping well, and was having nightmares and 
dreams.  

December 2001 private clinic notes show that the veteran 
reported flashbacks and nightmares.  

A January 2002 VA note shows that the veteran was "upset at 
the VA system."  When he asked about his private 
prescriptions being filled at VA, he was instructed to report 
to primary care.  He stated that he would "think about it."  
He was noted to be irritable.  

In February 2002, he was seen by VA for medication management 
for other, unrelated disabilities.  The VA examiner noted 
that other formulations would have to be substituted for the 
prescriptions that his private care practioner had originally 
given him.  In April 2002, another note shows that the 
veteran is "stable" and that he got his medications from 
PCG1.  He was noted to be less depressed, and was taking 
trazodone, which was noted to help him sleep.  He had 
memories of the war, and had no side effects to his new 
medications. 

The April 2002 VA report of a physical and history noted that 
the veteran was uncooperative, and had made it "very clear 
that he does not want primary care here."  

May 2002 private clinical records show that his PTSD symptoms 
persist, and that he reported nightmares.  

The veteran was examined by VA in June 2002.  He was oriented 
to time, place, and person.  He had no delusions or 
hallucinations, psychomotor retardation or agitation.  Speech 
was normal.  Affect was angry and serious.  Thought processes 
were coherent.  Judgment and insight appeared to be adequate 
for daily living.  The veteran reported that the killing he 
was responsible for bothered him, due to his religious 
beliefs.  The diagnoses included PTSD, chronic, severe, due 
to extensive and intense combat in WWII.  The GAF was 
"around 50."  The veteran's problems included nightmares, 
flashbacks, and difficulty controlling his anger over the 
years.  He claimed that he could still see one of the battle 
sites.  

The examiner was asked to provide a TDIU opinion on the 
veteran's ability to work, regardless of his age or "other 
infirmary."  The examiner noted that "after all, he did 
work 45 years until he retired in '81, which is a pretty long 
working session.  So, basically, if the patient's age and 
other infirmaries do not get into the picture and aggravate 
some of the PTSD symptoms, the veteran will be able to 
work."  

An addendum to the June 2002 VA examination report shows that 
the examiner was also asked to reconcile various GAF scores.  
He opined that the GAF scale was more geared to psychotic 
symptomatology, rather than neurotic symptomatology.  "A low 
score of 30 or 40 is very difficult to obtain by the 
diagnosis of anxiety disorder, as basically those scores 
relate to being not in touch with reality."  Upon reviewing 
all the information, the examiner concluded that the 
veteran's GAF score should have been 50.  The veteran was 
noted to have severe social and occupational impairment.  The 
veteran was noted to have very few social interactions and 
was retired.  He was not working.  He was bothered by the 
intrusive thoughts, constant anger and depression.  

In July 2002, the veteran was again examined by VA.  He was 
diagnosed with PTSD and depression.  In a July 2002 VA 
general psychiatry note, the veteran was noted to come in to 
report that he was angry after being seen by the "comp 
doctors."  He felt that he was being asked stupid questions, 
and that one doctor did not even know what the 101st Airborne 
was.  He was noted to be irritable, and reported intrusive 
thoughts and memories of the war.  

Private clinical records show that the veteran reported 
worsening PTSD, with nightmares in November 2002.  The 
veteran was seen by VA in January 2003 for his PTSD.  He 
noted that he was "the same."  

A February 2003 letter from his private practioner notes that 
he had reviewed the veteran's records, and concluded that 
"in regard to the relationship of his [PTSD] to his 
inability to continue gainful occupation in 1982, the 
following:  I feel with reasonable medical certainty that he 
was unable to continue working in major part [due] to his 
[PTSD]."  

Private May 2003 records show that he was again seen with 
PTSD.  VA records indicate that the veteran carries current 
prescriptions for sertraline and trazodone.

B.  Legal Criteria

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  When, as here, the 
veteran appeals the initial rating assigned just after 
establishing his entitlement to service connection for the 
conditions at issue, VA must consider his claim in this 
context.  This involves determining the propriety of the 
initial rating, which includes considering whether the 
veteran is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
current appeal. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

PTSD is evaluated under the "General Rating Formula for 
Mental Disorders" at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, and this total 
impairment is due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

A 70 percent rating is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

The Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Over a period of many 
years, a veteran's disability claim may require reratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  38 C.F.R. § 3.102.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness." See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (this is 
commonly referred to as DSM-IV, which VA now uses).  
38 C.F.R. § 4.130.  


C.  Analysis

The question the Board must answer in the instant case, is 
whether the veteran's PTSD produces occupational and social 
impairment with only reduced reliability and productivity; or 
whether his PTSD is productive of occupational and social 
impairment, with deficiencies in most areas (or even total 
impairment.)  

In the instant case, after consideration of the evidence, 
including the frequency, severity, and duration of 
psychiatric symptoms, and after resolving all doubt in favor 
of the veteran, the Board finds that the veteran's disability 
more nearly approximates a 70 percent rating.  38 C.F.R. 
§§ 4.7, 4.126(a).  

The Board notes that in April 2000, the veteran was assigned 
GAF scores of 60 to 65.  Subsequently, GAF scores ranged 
primarily between 44 and 50, although his private physician 
assigned a GAF score of 30.  The Board does not find the GAF 
score of 30 presented in the numerous letters from his 
private physician particularly probative for several reasons.  
First, the same GAF score was provided in letters before and 
after September 2001, when it is agreed that the veteran's 
disability increased in severity.  Second, the physician 
notes that he does not follow the veteran for PTSD, but for 
other disorders.  Third, he is followed by VA for PTSD, and 
those reports are more thorough, detailed, and provide a more 
comprehensive, informed view of the veteran's PTSD.  Finally, 
the VA examiner, after reviewing all of the evidence, 
concluded that the GAF score of 30 or 40 was not supported by 
the disability picture.

The Board notes that GAF scores from VA physicians who 
examined and/or treated the veteran ranged from 44 to 50.  
Even conceding, for argument's sake, that the most probative 
evidence shows it is more likely than not that the veteran's 
GAF is 50 instead of 44, these GAF scores represent the same 
symptomatology picture under the DSM-IV.  That is, a GAF 
score from 41-50 contemplates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)  Thus, 
while the GAF scores of 60/65 are probative of the veteran's 
condition at the time of the intake exams in April 2000, the 
GAF 44/50 scores are more representative of a consistent 
picture of the veteran's current condition.  38 C.F.R. § 4.2.  

Further, the veteran has occupational and social impairment 
with deficiencies in most areas (except perhaps judgment and 
thinking.)  This level of impairment is primarily due to his 
near continuous PTSD symptoms (including anxiety and 
depression) affecting his ability to function independently, 
appropriately, and effectively, and his impaired impulse 
control.  A review of his VA treatment notes makes this 
plain.  He was uncooperative and irritable, even when he 
approached VA, desiring to obtain VA assistance with his 
private prescriptions.  He was told how he could accomplish 
this, but he stated that he would "think about it."  He was 
also angry at each encounter.  There are no other mental 
disabilities noted to account for this impairment in 
attitude, affect or mood, which makes him unable to establish 
effective relationships (either work or social in nature.)  
Although he does not manifest all of the possible symptom 
sets that may be representative of a disability of this 
severity, he need not.  All that is required is that he have 
occupational and social impairment with deficiencies in most 
areas, due to one of the representative sample symptoms.  The 
VA examiners have repeatedly diagnosed the veteran with 
serious occupational impairment, which the Board finds more 
closely approximates a 70 percent rating under the criteria.  
38 C.F.R. § 4.130. 

The Board is aware that the veteran has retired, and that he 
had a long, apparently productive working career (although he 
stated that he missed "weeks" of construction work at a 
time on his TDIU application, VA Form 21-8940.)  However, his 
past level of pre-retirement functioning is not the specific 
question the Board must address in this case.  The Board must 
speak to the level of service-connected PTSD impairment on 
the veteran's current level of functioning, regardless of 
whether he is currently of an age where he would normally be 
retired.  See 38 C.F.R. § 4.19.  That is, age is not a factor 
in service connection claims, and cannot be a basis for 
granting, or denying, a claim.  Id.  Whether the veteran's 
retirement or age contributed to his increased PTSD 
symptomatology is irrelevant for the Board's purposes of 
evaluation.  

Further, although a rating cannot be assigned on the basis of 
social impairment alone, the social impairment cannot be 
disregarded, but must be factored into the impairment 
equation.  38 C.F.R. § 4.126.   

For the above reasons and bases, the Board finds it extremely 
unlikely that the veteran's occupational and social 
impairment would be anything but deficient in most areas, as 
it does not appear that he could have a good working 
relationship with anyone, particularly superiors or other 
authority figures, as he cannot manage to have effective 
relationships with those who exist only to assist him, and 
whose assistance requires little of him.  

However, the medical evidence of record does not show that 
the veteran currently exhibits symptoms sufficient to support 
the assignment of a rating greater than 70 percent.  This is 
because total occupational and social impairment is not 
shown.  None of the symptoms representative of a 100 percent 
rating, such as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, are 
shown.  Thus, a 100 percent schedular rating is not shown.  


III.  TDIU

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  If there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be at least 70 percent.  38 C.F.R. 
§ 4.16(a).

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to the age of the veteran or unemployability attributable 
thereto.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is the product of advanced age 
rather than the result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

Additionally, if a veteran is determined to be unemployable 
due solely to service-connected disabilities, but does not 
meet the schedular criteria of 38 C.F.R. § 4.16(a), the TDIU 
claim should be submitted to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  Under this subjective standard, if the veteran is 
unemployable by reason of his service-connected disabilities, 
occupational background, and other related factors, an extra- 
schedular total rating may also be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

As noted above, the Board finds that the veteran's PTSD is of 
a severity that warrants a 70 percent rating under the 
criteria at 38 C.F.R. § 4.130.  However, it is also not of a 
severity so that total occupational and social impairment is 
shown under those schedular criteria at Diagnostic Code 9411.  

The veteran is not service-connected for any other 
disability, but does received treatment for nonservice-
connected conditions.  His WGO 53-55 reflects that he had an 
eighth grade education prior to being drafted.  He apparently 
worked in construction for the length of his career.  

A private medical opinion, dated February 2003, has been 
offered to show that the veteran was unable to continue 
working "in major part [due] to his [PTSD]."  Also of 
record is the VA examiner's opinion that if one were to 
exclude the veteran's age and "other infirmities" from 
consideration, his PTSD would not preclude gainful 
employment.  However, the Board finds it significant that the 
examiner noted that the veteran's age was aggravating, or 
increasing the severity of, his PTSD.  This is a different 
matter.  Although advancing age is not to be considered a 
causative factor, in and of itself, in TDIU claims, in this 
circumstance, the veteran's age is not the factor the Board 
is considering; rather, it is the severity of his PTSD that 
is the pertinent issue at hand.  It is irrelevant that it 
happens to be his age or retirement that is causing him 
difficulties with his PTSD.  

Thus, after reconciling the record into a consistent picture 
pursuant to 38 C.F.R. § 4.2, and considering the veteran's 
PTSD symptomatology, the Board finds the evidence is in 
equipoise.  Thus, applying the benefit of the doubt doctrine, 
the veteran's PTSD is sufficiently disabling to preclude 
gainful employment, and entitlement to TDIU is established.  
38 C.F.R. § 4.3 (When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.)  


ORDER

An initial rating of 70 percent, but not higher, for post-
traumatic stress disorder (PTSD) is granted, subject to the 
laws and regulations governing the disbursement of VA 
benefits.  

Entitlement to TDIU is established, subject to the laws and 
regulations governing the disbursement of VA benefits.  




	                     
______________________________________________
	KATHY A. BANFILED
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



